Case 1:19-cv-10427-AJN Document 3 Filed 11/08/19 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we ee a a ee ee es xX
CRAIG LEWIS, Case No.:

Plaintiff, VERIFIED COMPLAINT

- against —
DEMAND FOR JURY TRIAL

ANSYS, INC.,

Defendants.
ee ee ee a a ne en a a a ee ee ee ee ee nn eee x

Craig Lewis, by his attorneys, White, Hilferty & Albanese, P.C., alleges upon knowledge

to himself and upon information and belief as to all other matters as follows:
PRELIMINARY STATEMENT

lL, Plaintiff Craig Lewis (“Mr. Lewis”), a 55-year-old male, files this complaint
alleging that Defendant ANSYS, Inc. (“Defendant”) unlawfully and improperly discriminated
against him by terminating his employment without any legitimate basis. Mr. Lewis diligently
performed his job duties for Defendant over the course of approximately eight months, only to
receive disparate treatment in his employment opportunities. Mr. Lewis now requests that this
Court enforce his civil rights as protected by federal, state, and local law.

2. Mr. Lewis brings this action pursuant to Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000-e, et seg., the New York State Human Rights Law, N.Y. Exec. Law 290. et seq.,
and the New York City Human Rights Law, N.Y. Admin Code 8-101, ef seg. against Defendant.

JURISDICTION & VENUE

3. This Court has jurisdiction pursuant to 28 U.S.C. §§1331 and 1343, as this action
involves federal questions regarding deprivation of Plaintiff's Civil Rights under Title VII and the
other aforementioned federal statutes. The Court has supplemental jurisdiction over Plaintiff's

related claims arising under state and local law pursuant to 28 U.S.C. §1367(a).
Case 1:19-cv-10427-AJN Document 3 Filed 11/08/19 Page 2 of 11

4, Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial
part of the events or omissions giving rise to this action, including the unlawful employment
practices alleged herein, occurred in this district.

PROCEDURAL REQUIREMENTS

5. Mr. Lewis complied with all statutory prerequisites to filing this action.

6. On July 22, 2019, Mr. Lewis filed a Verified Complaint with the U.S. Equal
Employment Opportunity Commission (“EEOC”) charging Defendant with unlawful
discriminatory employment practices.

Ts August 10, 2019, the EEOC issued Mr. Lewis a notice of right to file suit in federal
court for allegations of unlawful discrimination on the basis of gender as set forth in the Complaint.

8. Mr. Lewis filed this action within 90 days of receipt of the EEOC’s decision.

9. Mr. Lewis met any and all other prerequisites to the filing of this suit.

THE PARTIES

10. Plaintiff Craig Lewis is a 55-year-old male, residing in New York County, New
York. Defendant employed Mr. Lewis from September 2018 through May 2019.

lig Defendant ANSYS, Inc. is a public company based in Canonsburg, PA.

FACTUAL ALLEGATIONS

12. On September 12, 2018, Mr. Lewis accepted Defendant’s offer of employment and
executed a Relocation Agreement & Promissory Note. Defendant’s offer letter stated, “[U]pon
joining, you are being offered a restricted stock unit (RSU) grant valued at $450,000.” The letter
also specified that Mr. Lewis, as a member of the Senior Leadership Team (“SLT”) would be a
part of the Executive Long-Term Incentive Plan (“ELTIP”), which was a combination of added

RSUs and performance stock units (“PSU”). During this time, SVP of Worldwide Sales &
Case 1:19-cv-10427-AJN Document 3 Filed 11/08/19 Page 3 of 11

Customer Experience Rick Mahoney (“Mahoney”), Mr. Lewis’ supervisor and an individual
instrumental in hiring Plaintiff, verbally promised Mr. Lewis that he would get the added ELTIP
RSUs and that said RSUs would equal twice his base salary. Defendant also indicated that Mr.
Lewis would receive these RSUs in the April-May 2019 timeframe. However, Defendant failed to
issue Mr. Lewis the ELTIP RSUs, which equated to an approximate $720,000 loss of RSUs.

13. Notably, Mr. Lewis relocated from San Francisco, California to Canonsburg,
Pennsylvania pursuant to Defendant’s employment offer. Lastly, Mr. Lewis executed a Signing
Bonus Promissory Note.

14. Throughout his employment, Mr. Lewis performed work for Defendant from his
home located in New York, New York.

le In October 2018, Defendant hired Mr. Lewis as Vice President, Americas Sales. At
the time of his hire, Mahoney promised Mr. Lewis that he would be Mahoney’s successor and
reaffirmed this promise on multiple occasions during Mr. Lewis’ tenure.

16. | Throughout his employment, Mr. Lewis performed his job duties in an exemplary
manner and exceeded his targets for each quarter.

17. On February 25, 2019, due to Mr. Lewis’ exemplary performance, Mahoney issued
Mr. Lewis a letter rewarding him with a $10,800 raise in his base salary as well as an equity award
of $1M ($100,000 TSR PSUs, $400,000 Operating Metrics PSUs, $500,000 RSUs) effective April
1, 2019. The letter also stated, “The Board believes that our senior leaders should hold a
meaningful financial stake in the Company to further align their interests with those of our
stockholders. As a result, the Board has adopted Stock Ownership Guidelines... Your personal

ownership guideline is 2x your annual salary.” Lastly, the letter stated, “I would like to personally
Case 1:19-cv-10427-AJN Document 3 Filed 11/08/19 Page 4 of 11

congratulate you and your team on your continued commitment. Best wishes for ongoing success
in 2019 and beyond.”

18. On March 27, 2019, Mahoney concluded and submitted Mr. Lewis’ 2018
performance review. In the evaluation, Mahoney commended Mr. Lewis’ performance by stating,
“Craig has done a good job ina short amount of time in ramping with ANSYS,” “In a very complex
and manually intensive environment Craig has adapted to our current processes,” “Strong finish
by the America’s team again,” “Craig is the definition of thought leadership, huge impact on ideas
in a compressed amount of time,” and “Great start to Craig’s career here at ANSYS. I have high
expectations for 2019 and beyond for Craig!”

19. During the week of May 20, 2019, Chief Executive Officer & Director Ajei Gopal
met with Mr. Lewis and personally acknowledged that Mr. Lewis was performing well in the
company and that Mr. Lewis was helping Defendant transform to a higher growth company.
Moreover, Gopal stated that Mr. Lewis was both managing and meshing well with the company
culture.

20. On May 29, 2019, Defendant abruptly and unlawfully terminated Mr. Lewis’
employment on the pretextual basis that he “did not fit the culture.” Remarkably, the improper
termination of Mr. Lewis’ employment occurred days after Mr. Lewis cut short his bereavement
leave following the death of his mother to attend a three-day leadership conference for Defendant.
Mr. Lewis learned that Defendant utilized four baseless complaints made by his colleagues, who
were employed in senior management positions. These complaints were manufactured due to said
individuals’ personal gripes with Mr. Lewis and were entirely unrelated to Mr. Lewis’
performance. First, Walt Hearn relentlessly sought to replace Mr. Lewis without cause. Second,

Jim Chiamardas was envious of Mr. Lewis due to his achievements and rapid success. Third, Ryan
Case 1:19-cv-10427-AJN Document 3 Filed 11/08/19 Page 5 of 11

Stamm exhibited significant performance deficiencies and faced termination if he failed to
improve. Lastly, Janice Casagrande disliked Mr. Lewis because, through his role, he took away
some of her authority. Additionally, Casagrande maintained a personal friendship with Chief
Financial Officer Maria Shields. Evidently, Defendant’s decision to terminate Mr. Lewis’
employment was due to its discriminatory animus against him on the basis of his gender.

21. Later that day, Mr. Lewis received an email from an individual who does not work
directly for Defendant stating, “Sorry to hear the news...I should have told you when I heard it
was coming,” confirming that this individual was aware of Defendant’s scheme to terminate Mr.
Lewis’ employment several weeks prior. Similarly, other individuals in the field informed Mr.
Lewis that Defendant spoke disparagingly about Mr. Lewis. As such, Defendant’s slanderous
statements regarding Mr. Lewis’ performance and employment termination significantly damaged
his reputation and credibility within the field of his profession.

22. Defendant subjected Mr. Lewis to disparate treatment in the terms and conditions
of his employment as compared to similarly-situated female employees.

25. Specifically, upon information and belief, the Company and CEO, Ajei Gopal,
refused to fire women who are in similar positions as Mr. Lewis. For example, upon information
and belief, the Board of Directors has pressured Mr. Gopal to terminate CFO, Maria Shields.
Notably, Shields has a fierce style about her, raises her voice and utilizes intimidation tactics. The
Board of Directors is comprised of: Chairman Ronald W. Hovsepian, President and Chief
Executive Officer Ajei S. Gopal, Independent Director Nicole Anasenes, Independent Director
Glenda M. Dorchak, Independent Director Guy E. Dubois, Independent Director Alec D.
Gallimore, Independent Director William R. McDermott, and Independent Director Barbara V.

Scherer.
Case 1:19-cv-10427-AJN Document 3 Filed 11/08/19 Page 6 of 11

24. Additionally, Mahoney had expressed to Mr. Lewis that he wished to fire Vice
President of the ‘Ace’ Organization Renee Demay. Similar to Shields, at times, Demay has a very
fierce personality, raises her voice and acts in an intimidating manner with her staff and team, and
upon information and belief, there was copious Human Resources involvement and employee
surveys on this matter. Defendant refused to allow Demay to be fired and instead granted her a
new position as the Chief of Staff to Chief Executive Officer, Ajei Gopal. Significantly, Defendant
failed to afford Mr. Lewis the same opportunity and instead abruptly terminated his employment.
Upon information and belief, Defendant is in possession of Human Resources records evidencing
that Defendant offered Performance Improvement Plans and offered said plans to female
employees prior to terminating their employment.

25. Defendant subjected Mr. Lewis to disparate treatment as compared to similarly-
situated female employees regarding the terms and conditions of his employment. Defendant
discriminated against Mr. Lewis in the terms, conditions, and privileges of his employment on
account of his gender. Defendant’s termination of Mr. Lewis’s employment was due to its
discriminatory animus against him on the basis of his gender.

FIRST CAUSE OF ACTION AGAINST DEFENDANTS
(DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 2000-e)

26. Mr. Lewis repeats and realleges every paragraph above, as if fully set forth herein.
27. | Mr. Lewis is a member of a protected class pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000-e.

28. Mr. Lewis possessed proper qualifications for Defendant to continue his
employment.
29 Defendant’s wrongful termination adversely affected Mr. Lewis’s employment.
Case 1:19-cv-10427-AJN Document 3 Filed 11/08/19 Page 7 of 11

30. The circumstances previously herein set forth give rise to the inference of gender
discrimination by Defendant.

31. As a direct and proximate result of Defendant’s unlawful and discriminatory
conduct in violation of 42 U.S.C. § 2000-e, Mr. Lewis suffered and continues to suffer mental
anguish and emotional distress, including but not limited to humiliation, embarrassment, stress and
anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, for which he is
entitled to an award of monetary damages and other relief.

SECOND CAUSE OF ACTION AGAINST DEFENDANTS
(DISCRIMINATION IN VIOLATION OF N.Y. EXEC. LAW § 296)

D2 Mr. Lewis repeats and realleges every paragraph above, as if fully set forth herein.

a3: Mr. Lewis is a member of a protected class pursuant to New York Executive Law
§ 296.

34. Mr. Lewis possessed proper qualifications for Defendant to continue his
employment.

33: Defendant’s wrongful termination adversely affected Mr. Lewis’s employment.

36. | The circumstances previously set forth give rise to the inference of gender
discrimination.

37. As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of N.Y. Exec. Law §296, Mr. Lewis suffered and continues to suffer mental
anguish and emotional distress, including but not limited to humiliation, embarrassment, stress and
anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, for which he is

entitled to an award of monetary damages and other relief.
Case 1:19-cv-10427-AJN Document 3 Filed 11/08/19 Page 8 of 11
THIRD CAUSE OF ACTION AGAINST DEFENDANTS
(DISCRIMINATION IN VIOLATION OF N.Y.C. ADMIN. CODE §8-107)
Ss. Mr. Lewis repeats and realleges every paragraph above, as if fully set forth herein,

39) Mr. Lewis is a member of a protected class pursuant to New York City

Administrative Code § 8-107.

40. Mr. Lewis possessed proper qualifications for Defendant to continue his
employment.

41. Defendant’s wrongful termination adversely affected Mr. Lewis’s employment.

42. The circumstances previously set forth give rise to the inference of gender
discrimination.

43. As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of N.Y.C. Admin. Code §8-107, Mr. Lewis suffered and continues to suffer
mental anguish and emotional distress, including but not limited to humiliation, embarrassment,
stress and anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, for which

he is entitled to an award of monetary damages and other relief.

FOURTH CAUSE OF ACTION

DEFAMATION
44, Mr. Lewis repeats and realleges every paragraph above, as if fully set forth herein.
45. Defendant intentionally published false statements to third-party recruiters in the

field in which Mr. Lewis is employed regarding the basis for Mr. Lewis’ termination. Specifically,
Defendant falsely informed said recruiters that Mr. Lewis’ employment was terminated based on

poor performance.
Case 1:19-cv-10427-AJN Document 3 Filed 11/08/19 Page 9 of 11

46. Defendant published said false statements without privilege or authorization prior
to the actual termination of Mr. Lewis’ employment.
47. _ Defendant’s defamatory conduct harmed Mr. Lewis’ reputation in the field in

which he seeks employment.

WHEREFORE, Mr. Lewis prays that the Court enter judgment in his favor and against
Defendants, containing the following relief:

A. A declaratory judgment that actions, conduct, and practices of Defendant
complained of herein violate the laws of the United States and the State and City of New York;

B. An injunction and order permanently restraining Defendant from engaging in such
unlawful conduct;

c. An award of damages in the amount to be determined at trial, plus prejudgment
interest, to compensate Mr. Lewis for all monetary and/or economic harm,

D. An award of damages in an amount to be determined at trial, plus prejudgment
interest, to compensate Mr. Lewis for all non-monetary and/or compensatory harm, including but
not limited to, compensation for mental anguish, humiliation, embarrassment, stress and anxiety,
emotional pain and suffering, and emotional distress;

E. An award of damages for any and all other monetary/non-monetary losses suffered
by Mr. Lewis in an amount to be determined at trial, plus prejudgment interest;

F, An award of punitive damages;
Case 1:19-cv-10427-AJN Document 3 Filed 11/08/19 Page 10 of 11

G. An award of costs that Mr. Lewis incurred in this action, as well as Mr. Lewis’s
reasonably attorneys’ fees to the fullest extent permitted by law; and

H. Such other and further relief as the Court may deem just and proper.

Dated: November 8, 2019
New York, New York

Respectfully submitted,

ACO ge

J. Christopher Albants®

ilferty & Albanese, P.C.
Attornéys for Plaintiff Craig Lewis
570 Lexington Avenue, 16" Floor
New York, New York 10022
(646) 380-0117

 

10
Case 1:19-cv-10427-AJN Document3 Filed 11/08/19 Page 11 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx Case No.:
CRAIG LEWIS,
Plaintiff, VERIFICATION
-against-
ANSYS, INC.,
Defendant(s).
»4

 

CRAIG LEWIS pursuant to the provisions of 28 U.S.C. 1746, declares the following under
penalty of perjury that the foregoing is true and correct:

1. Iam the Plaintiff herein.
2. Ihave read the foregoing Complaint and know the content thereof, that the same is of my
own knowledge except as to the matters therein stated upon information and belief; and

that as to those matters, I believe the same to be true.

Executed: New York, New York
November N, 2019

 

‘CRAIG KEWIS

Sworn to before me this

“7 Day of November 2019 ALAN L SOLMAN eee

NOTARY PUBLIC-STATE OF NEW YORK > ee

mms a ~ ~ ne , A _
) No. 01806385139 a ewe MESSE;
Qualified in New York County soaks os Barer oF
My Commission Expires 12-24-2022 ore wD

Notary PYblic ) eS rot
